*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on September 19, 2022 has been entered. 
Priority
This application claims foreign priority in application EP19397524.0 filed on 07/29/2019. Claim Status
Claims 1-5 and 7-23 are pending. Claims 1 and 8-13 remain withdrawn. Claim 2 was amended. Claims 2- 5, 7, and 14-23 are examined.
Claim Rejections —35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5, 7, 14, 15, 18-20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Laukkanen (US 2014/0322327 Al Published October 30, 2014).
The claims encompass a moldable hydrogel as described by the claims.
The teachings of Laukkanen are related to a drug delivery system for sustained delivery of bioactive agents, the system comprising nanofilbrillated cellulose (Abstract). Microfibrillated cellulose refers to a collection of isolated cellulose nanofibers or bundles derived from cellulose raw material. Nanofibrils have typically high aspect ratio, where the length exceeds one micrometer while the number-average diameter is typically below 200 nm (paragraph 0057). Nanofibrillated cellulose has excellent gelling ability, which means that it forms a hydrogel at a low consistency in polar, suitably aqueous medium (paragraph 0064). The nanofibrillated cellulose is selected from anionic and native nanofibrillated cellulose (paragraph 0070). The preferred concentration of NFC fibrils in the gel is 0.5-5 % based on the total weight of the gel (paragraph 0165). Example 1 Sample 2 teaches a method of making anionic nanofibrillated cellulose hydrogel (paragraph 0188).
Regarding claims 2-4, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a hydrogel comprising 0.5-5 % (w/w) of anionic nanofibrillar cellulose having an average fibril diameter of 200 nm or less, with a reasonable expectation of success because Laukkanen teaches a hydrogel comprising anionic nanofibrillated cellulose and an aqueous medium, where the preferred concentration of the cellulose is 0.5-5% based on the total weight of the hydrogel, and where the nanofibrils are described as having the number-average diameter of below 200 nm. The claimed concentration range of 2-3.5 wt. % is obvious because it is encompassed by the prior art range of 0.5-5 wt. %. The claimed average fibril diameter range is obvious because it overlaps with the prior art range. 
Laukkanen does not teach a zero sheer viscosity and a yield stress of the nanofibrillar cellulose as measured under claimed conditions. The anionic nanofibrillar cellulose described by Laukkanen is structurally identical to the claimed anionic nanofibrillar cellulose, and it would have been reasonable to expect the prior art cellulose to have the same properties as claimed cellulose, including a zero sheer viscosity and a yield stress, when dispersed in water and tested under identical conditions. The only structural limitation of the claim cellulose is that it is anionic nanofibrillar and having an average fibril diameter of 200 nm or less. The cellulose disclosed by Laukkanen meets all of the claimed structural limitations. It would have been reasonable for a skilled artisan to expect the prior art cellulose to have the same properties as claimed cellulose when placed under identical conditions because a chemical composition and its properties are inseparable.
Laukkanen does not teach the viscosity of the hydrogel. It would have been obvious to the skilled artisan to conclude that the prior art hydrogel has the same viscosity as the claimed hydrogel when measured under the same conditions, including having the same concentration of nanofibrilar cellulose and measured with the same viscometer under identical measuring conditions. This conclusion is reasonable because the prior art teaches a hydrogel formed from the same elements as presently claimed hydrogel, and in overlapping amounts. The claimed NFC concentration of 2-3.5 is encompassed by 0.5-5 of the prior art. The prior art hydrogel having a range of concentration of NFC from 0.5 to 5 wt. % would have had a range of viscosities that overlaps with a range of viscosities of a hydrogel having NFC in concentration from 2 to 3.5 wt. %.
The prior art hydrogel is intended for a medical purpose and it contains the same elements as claimed hydrogel, therefore it is considered a moldable medical hydrogel. The newly added limitation that describes the hydrogel as “hand-mouldable” is met because it describes the hydrogel property and since the prior art hydrogel meets all of the structural limitations of the presently claimed hydrogel it would have been reasonable to conclude that the prior art hydrogel is also “hand-mouldable”.  A chemical composition and its properties are inseparable. The Office does not have the means to test prior art compositions to determine whether or not said compositions have the same or similar properties as claimed compositions.
MPEP 2112.01 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 862 F.2d 1252, 1255, 193 USPQ 430, 433 (CCPA 1977). “When the PTO shows a
sound basis for showing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” fa re Spada, 911 F.2d 705, 709, 15 USPO2d 1655, 165% (Ped. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.”.
The claimed hydrogel is intended for treating deep wounds and enhancing vascularization in the deep wounds. The intended use was considered and it structurally affects the claimed hydrogel to the extent that the hydrogel is suitable for treating deep wounds. The prior art hydrogel meets all of the structural requirements of the presently claimed hydrogel, therefore the prior art hydrogel could have been used for treating deep wounds and enhancing vascularization in the deep wounds. There is nothing in the prior art hydrogel that would have rendered it unsuitable for treating deep wounds. See MPEP 2111.02. 
Regarding claims 5 and 23, the anionic nanofibrillar cellulose described by Laukkanen is structurally identical to the claimed anionic nanofibrillar cellulose, and it would have been reasonable to expect the prior art cellulose to have the same properties as claimed cellulose, including a water retention value, when tested under identical conditions. A chemical composition and its properties are inseparable.
Claim 7 is a product by process claim that describes how the product of claim 2 was obtained. The claim is obvious because the claimed product is obvious as described above. See MPEP 2113.
Regarding claim 14, it would have been obvious to have formed a drug delivery device for topical application comprising the hydrogel in combination with a support material, with a reasonable expectation of success because Laukkanen teaches using the hydrogel to form a drug delivery device for topical application supported on a suitable support material (paragraphs 0074, 0167-0170 and 0173). Wound dressing tailored to fit a wound is an intended use of the claimed composition. The drug delivery device taught by Laukkanen could have been used as a wound dressing because it is structurally the same as the claimed product.
Regarding claim 15, it would have been obvious to have packed the hydrogel in a tube or a container encasing the hydrogel, with a reasonable expectation of success because Laukkanen teaches an embodiment where the hydrogel is incorporated into a reservoir where the reservoir is a tube or a container of a desired size and form, encasing the hydrogel (paragraphs 0074 and 0173). The prior art structure meets all of the claimed limitations and reads on a kit.
Regarding claim 18, it would have been obvious to have formed the hydrogel comprising nanofibrillar cellulose as the only polymeric material, with a reasonable expectation of success because Laukkanen teaches forming hydrogels nanofibrillar cellulose (Abstract), and Laukkanen does not require the presence of additional polymeric materials in the hydrogel.
Regarding claim 19, the claimed range of diameters is obvious because it is encompassed by less than 200 nm (paragraph 0057).
Regarding claim 20, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a hydrogel comprising 0.5-5 % (w/w) of anionic nanofibrillar cellulose having an average fibril diameter of less than 200 nm, with a reasonable expectation of success because Laukkanen teaches a hydrogel comprising anionic nanofibrillated cellulose and an aqueous medium, where the preferred concentration of the cellulose is 0.5-5% based on the total weight of the hydrogel, and where the nanofibrils are described as having the number-average diameter of below 200 nm.
The claimed concentration range of 2.5-3.5% (w/w) is obvious because it is encompassed by the prior art range. The claimed average fibril diameter range from 1 nm to 50 nm is obvious because it is encompassed by the prior art range.
Laukkanen does not teach the viscosity of the hydrogel at 37°C at sheer rate of 0.1 1/s, and zero sheer viscosity and a yield stress determined by rotational rheometer at a consistency of 0.5% (w/w) in aqueous medium at 22°C(+4,-)1°C when nanofibrillar cellulose is dispersed in water. The anionic nanofibrillar cellulose described by Laukkanen is structurally identical to the claimed anionic nanofibrillar cellulose, and it would have been reasonable to expect the prior art cellulose to have the same properties as claimed cellulose, including a zero sheer viscosity and a yield stress, when dispersed in water and tested under identical conditions. The only structural limitation of the claimed cellulose is that the cellulose is anionic nanofibrillar and having an average fibril diameter of 1 to 50 nm. The cellulose disclosed by Laukkanen is anionic nanofibrillar and has a diameter range that encompasses the claimed range. A chemical composition and its properties are inseparable.
It would have been obvious to the skilled artisan to conclude that the prior art hydrogel has the same viscosity as the claimed hydrogel when measured under the same conditions, including having the same concentration of nanofibrilar cellulose and measured with the same viscometer under identical measuring conditions. This conclusion is reasonable because the prior art teaches a hydrogel formed from the same elements as the presently claimed hydrogel, and in overlapping amounts. The portion of prior art compositions that overlap in concentration with claimed compositions would have been expected to have identical properties as the claimed composition. 
The prior art hydrogel is intended for a medical purpose and contains the same elements as claimed hydrogel, therefore it is considered a moldable medical hydrogel. The newly added limitation that requires the hydrogel to be “hand-mouldable” is met because prior art hydrogel structurally overlaps in scope with the claimed hydrogel and it would have been reasonable to expect it to have properties that overlap with the properties of the claimed hydrogel. A chemical composition and its properties are inseparable. The Office does not have the means to test prior art compositions to determine whether or not said compositions have the same or similar properties as claimed compositions. See MPEP 2112.01.
Regarding claim 22, it would have been obvious to have utilized nanofibrillar cellulose that is oxidized nanofibrillar cellulose, with a reasonable expectation of success because Laukkanen teaches that nanofibrillar cellulose encompasses chemically modified cellulose where cellulose is modified by oxidation (paragraph 0062).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Laukkanen as applied to claims 2-5, 7, 14, 15, 18-20, 22, and 23 above, and further in view of Perugini (WO 2007/110767 A2, Published October 4, 2007).
The teachings of Luakkanen are relied upon as summarized above. Laukkanen does not specifically teaches gauze.
The teachings of Perugini are related to a dressing comprising a support selected from a gauze, a hydrogel of a bioadhesive polymer, and an active agent (Abstract). The support is made from cotton in the form of a gauze. The hydrogel is formed from cellulose (page 4 lines 6-12).
The teachings of Luakkanen and Perugini are related to compositions for topical application comprising a support, a hydrogel comprising cellulose, and an active agent, and it would have been obvious to have combined their teachings because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art to have formed the topical drug delivery device of Luakkanen using a cotton gauze as the support to the cellulose hydrogel, with a reasonable expectation of success because it was known from Perugini that a cotton gauze is a suitable support for cellulose hydrogel in drug delivery devices intended for topical application. Combining prior art elements according to known methods to obtain predictable results supports obviousness.
It would have been obvious to have packed the hydrogel in combination with a cotton gauze support into a tube or a container, with a reasonable expectation of success because Laukkanen teaches incorporating the hydrogel in combination with a suitable support material into a reservoir selected form a tube or a container (paragraph 00173), and a cotton gauze is known as a suitable support material for cellulose hydrogels intended for drug delivery.
Regarding claim 17, it would have been obvious to have utilized the hydrogel having from 0.1% to 80% of water, with a reasonable expectation of success because paragraphs 0074- 0075 teach that the hydrogel may comprise from 0.1% to 80% by weight of water. A gauze having the hydrogel incorporated therein reads on a medical product, and such medical product encompasses embodiments where the medical product has a moisture content below 10% by weight. In an embodiment where the water content in the hydrogel is 0.1-10% by weight, the final water content in the medical product would have been below 10 wt. % because gauze contributes a weight to the total weight of the medical product.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Laukkanen as applied to claims 2-5, 7, 14, 15, 18-20, 22, and 23 above, and further in view of Laukkanen (US 2015/0367024 Al December 24, 2015).
The claim encompasses the hydrogel of claim 2 where in the nanofibrillar cellulose has a carboxylic acid content in the range of 0.6 to 1.4 mmol COOH/g, determined for conductometric titration.
The teachings of Laukkanen ‘327 are relied upon as summarized above. They do not teach the content of carboxylic acid in oxidized cellulose.
The teachings of Laukkanen ‘024 are related to nanofibrillar polysaccharide hydrogels for wound healing and tissue repair (Abstract). Suitable polysaccharides include cellulose including NFC (paragraphs 0061-0062). The hydrogels are formed from 0.1 to 3 wt. % of polysaccharide (paragraph 0096) and water (paragraph 0098), where the nanofilbrils have an average diameter of 2-40 nm (paragraph 0097). Derivatized NFC hydrogel is formed by TEMPO oxidation prior to fibrillation and provides a carboxylic acid content of 1000 micromol/g (paragraph 0161).
The teachings of ‘327 and ‘024 are related to hydrogels comprising anionic nanofibrillar cellulose and it would have been obvious to have combined them because they are in the same field of endeavor. It would have been prima facie obvious to have formed the hydrogel in ‘327 from NFC oxidized by TEMPO with a reasonable expectation of success because ‘327 teaches using NFC oxidized by TEMPO (paragraph 0062). The ‘327 reference does not provide the extent of oxidation and the concentration of carboxylic acid groups per gram of cellulose. It would have been obvious to have looked to the ‘024 reference for suitable concentrations of carboxylic acid groups on cellulose oxidized with TEMPO where the oxidized cellulose is intended for wound healing. It would have been obvious to have formed the TEMPO-oxidized cellulose having a carboxylic acid content of 1000 micromol/g, with a reasonable expectation of success because ‘024 teaches that TEMPO-oxidized celluloses having carboxylic acid content of 1000 micromol/g are suitable for making nanofibrillar cellulose intended for making hydrogels for wound healing. Claimed range is obvious because it encompasses the prior art value, since 1000 micromol/g is equivalent to 1 mmol/g. The selection of a known material suitable for its
intended purpose supports obviousness and combining prior art elements according to known methods to obtain predictable results supports obviousness.

Claims 2-5, 7, 14-16, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Laukkanen (US 2015/0367024 Al December 24, 2015).
The claims encompass a moldable hydrogel as described by the claims.
The teachings of Laukkanen ‘024 are related to nanofibrillar polysaccharide hydrogels for wound healing and tissue repair (Abstract). Suitable polysaccharides include cellulose including NFC (paragraphs 0061-0062). The number average diameter of the nanofibrillar polysaccharides is preferably between 2 and 20 nm (paragraph 0078). Zero-shear viscosity values are preferably from 5000 to 50,000 Pas in water at 0.5 wt. % concentration, and preferred yield stress between 2 and 15 Pa in water at 0.5 wt. % concentration (paragraph 0090). The hydrogels are formed from 0.1 to 3 wt. % of polysaccharide (paragraph 0096) and water (paragraph 0098), where the nanofilbrils have an average diameter of 2-40 nm (paragraph 0097). Derivatized NFC hydrogel is formed by TEMPO oxidation prior to fibrillation and provides a carboxylic acid content of 1000 micromol/g (paragraph 0161).
	Regarding claims 2-4, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a hydrogel comprising water and 0.1-3 % (w/w) of TEMPO-oxidized nanofibrillar cellulose comprising carboxylic acid groups in the content of 1000 micormol/g of cellulose where the nanofibrils have an average fibril diameter of 2-40 nm, with a reasonable expectation of success because Laukkanen teaches a hydrogel comprising water and nanofibrillated cellulose oxidized with TEMPO and having a content of carboxylic acid groups of 1000 micromol/g of cellulose, where
the preferred concentration of the cellulose is 0.1-3% based on the total weight of the hydrogel, and where the nanofibrils have an average diameter of 2-40 nm. The claimed concentration range of 2-3.5 wt. % is obvious because it overlaps with 0.1-3 wt. %. The claimed average fibril diameter range is obvious because it overlaps with the prior art range. Oxidized cellulose comprising carboxylic acid groups is an anionic cellulose.
The anionic nanofibrillar cellulose described by Laukkanen is structurally identical to the claimed anionic nanofibrillar cellulose, and it would have been reasonable to expect the prior art cellulose to have the same properties as claimed cellulose, including a zero sheer viscosity and a yield stress, when dispersed in water and tested under identical conditions. The only structural limitation of the claim cellulose is that is anionic nanofibrillar and having an average fibril diameter of 200 nm or less. The cellulose disclosed by Laukkanen meets all of the claimed structural limitations. A chemical composition and its properties are inseparable. Furthermore, Laukkanen teaches that the preferred zero-shear viscosity values are preferably from 5000 to 50,000 Pas in water at 0.5 wt. % concentration, and preferred yield stress is between 2 and 15 Pa in water at 0.5 wt. % concentration (paragraph 0090). The claimed ranges are obvious because they overlap with the prior art ranges.
Laukkanen does not teach the viscosity of the hydrogel at 37°C and a shear rate of 0.1 1/s. It would have been obvious to the skilled artisan to conclude that the prior art hydrogel has the same viscosity as the claimed hydrogel when measured under the same conditions, including having the same concentration of nanofibrilar cellulose and measured with the same viscometer under identical measuring conditions. This conclusion is reasonable because the prior art teaches a hydrogel formed from the same elements as the presently claimed hydrogel, and in overlapping amounts. The prior art hydrogel is intended for a medical purpose and because it contains the
same elements as claimed hydrogel, it is considered a moldable medical hydrogel. The limitation that requires the hydrogel to be “hand-mouldable” is met because prior art hydrogel meets all of the claimed structural limitations and it would have been reasonable to expect the prior art hydrogel to have the same properties as claimed hydrogel including being “hand-mouldable”. A chemical composition and its properties are inseparable. The Office does not have the means to test prior art compositions to determine whether or not said compositions have the same or similar properties as claimed compositions.
MPEP 2112.01 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 Fo2d 1252, 1255, 195 USPQ 430, 433 (COPA 1977). "When the PPO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, O11 F.2d 705, 709, 15 USPO2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.”.
The claimed hydrogel is intended for treating deep wounds and enhancing vascularization in the deep wounds. The intended use was considered and it structurally affects the claimed hydrogel to the extent that the hydrogel is suitable for treating deep wounds. The prior art hydrogel meets all of the structural requirements of the presently claimed hydrogel, therefore the prior art hydrogel could have been used for treating deep wounds and enhancing vascularization in the deep wounds. There is nothing in the prior art hydrogel that would have rendered it unsuitable for treating deep wounds. See MPEP 2111.02.
Regarding claims 5 and 23, the anionic nanofibrillar cellulose described by Laukkanen is structurally identical to the claimed anionic nanofibrillar cellulose, and it would have been reasonable to expect the prior art cellulose to have the same properties as claimed cellulose, including a water retention value, when tested under identical conditions. A chemical composition and its properties are inseparable.
Claim 7 is a product by process claim that describes how the product of claim 2 was obtained. The claim is obvious the claimed product is obvious as described above. See MPEP 2113.
Regarding claim 14, it would have been obvious to have formed a drug delivery device for topical application comprising the hydrogel in combination with a support material, with a reasonable expectation of success because Laukkanen teaches using the hydrogel to form a drug delivery device for topical application supported on a suitable support material (paragraphs 0112-0117). Wound dressing tailored to fit a wound is an intended use of the claimed composition. The drug delivery device taught by Laukkanen could have been used as a wound dressing because it is structurally the same as the claimed product.
Regarding claim 15, it would have been obvious to have packed the hydrogel in a syringe, with a reasonable expectation of success because Laukkanen teaches an embodiment where the hydrogel is incorporated into a syringe (paragraph 0114). A syringe is an application device and meets all of the claimed limitations and reads on a kit.
Regarding claim 16, it would have been obvious to have incorporated the hydrogel into a gauze, with a reasonable expectation of success because Laukkanen teaches incorporating the hydrogel into a support such as a gauze (paragraph 0113).
Regarding claim 18, it would have been obvious to have formed the hydrogel comprising nanofibrillar cellulose as the only polymeric material, with a reasonable expectation of success because Laukkanen teaches forming hydrogels from nanofibrillar cellulose (Abstract), and Laukkanen does not require the presence of additional polymeric materials in the hydrogel.
Regarding claim 19, the claimed range of diameters is obvious because it is encompassed by 2-40 nm.
Regarding claim 20, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a hydrogel comprising 0.1-3 % (w/w) of TEMPO-oxidized nanofibrillar cellulose comprising carboxylic acid groups in the content of 1000 micormol/g of cellulose where the nanofibrils have an average fibril diameter of 2-40 nm, with a reasonable expectation of success because Laukkanen teaches a hydrogel comprising water and nanofibrillated cellulose oxidized with TEMPO and having a content of carboxylic acid groups of 1000 micromol/g of cellulose, where the preferred concentration of the cellulose is 0.1-3% based on the total weight of the hydrogel, and where the nanofibrils have an average diameter of 2-40 nm. The claimed concentration range of 2.5-3.5 wt. % is obvious because it overlaps with 0.1-3 wt. %. The claimed average fibril diameter range is obvious because it overlaps with the prior art range. Oxidized cellulose comprising carboxylic acid groups is an anionic cellulose.
The anionic nanofibrillar cellulose described by Laukkanen is structurally identical to the claimed anionic nanofibrillar cellulose, and it would have been reasonable to expect the prior art cellulose to have the same properties as claimed cellulose, including a zero sheer viscosity and a yield stress, when dispersed in water and tested under identical conditions. The only structural limitation of the claim cellulose is that is anionic nanofibrillar and having an average fibril diameter of 1-50 nm. The cellulose disclosed by Laukkanen meets all of the claimed structural limitations. A chemical composition and its properties are inseparable. Furthermore, Laukkanen teaches that the preferred zero-shear viscosity values are preferably from 5000 to 50,000 Pas in water at 0.5 wt. % concentration, and preferred yield stress is between 2 and 15 Pa in water at 0.5
wt. % concentration (paragraph 0090). The claimed ranges are obvious because they overlap with the prior art ranges.
Laukkanen does not teach the viscosity of the hydrogel at 37°C and a shear rate of 0.1 1/s. It would have been obvious to the skilled artisan to conclude that the prior art hydrogel has the same viscosity as the claimed hydrogel when measured under the same conditions, including having the same concentration of nanofibrilar cellulose and measured with the same viscometer under identical measuring conditions. This conclusion is reasonable because the prior art teaches a hydrogel formed from the same elements as the presently claimed hydrogel, and in overlapping amounts. The prior art hydrogel is intended for a medical purpose and because it contains the same elements as claimed hydrogel, it is considered a moldable medical hydrogel. A chemical composition and its properties are inseparable. The Office does not have the means to test prior art compositions to determine whether or not said compositions have the same or similar properties as claimed compositions. See MPEP 2112.01.
Regarding claim 21, the claimed range is obvious because it encompasses the prior art value, since 1000 micromol/g is equivalent to 1 mmol/g.
Regarding claim 22, the nanofibrillar cellulose is oxidized with TEMPO.
Examiner’s Response to Applicant’s Arguments
Applicant’s arguments provided in the remarks dated September 19, 2022 were fully considered but are not persuasive for the following reasons.
1. The limitation “wherein the mouldable hydrogel is hand-mouldable” is obvious over cited references because the limitation describes a hydrogel property. Prior art hydrogel meets all of the claimed structural limitations and it would have been reasonable to expect the prior art hydrogel to have the same properties as claimed hydrogel including being hand-mouldable. The Office does not have the means to test prior art products to determine whether or not the products have the same properties as claimed products. The prior art product is described as a hydrogel and contains the same elements as claimed hydrogel and in overlapping concentrations.  
2. Applicant’s arguments that it cannot be fairly concluded that the claimed material and the material disclosed in Laukkanen ‘327 are structurally identical are not persuasive because prior art teaches all of the claimed structural elements. The applicant argued that there are differences in NFC arising from production techniques, however this is not sufficient to show that claimed NFC is structurally different from the prior art NFC. Regarding the claimed properties, the examiner maintains that the claimed properties are obvious because prior art hydrogel and NFC meet all of the structural limitations of claimed hydrogel and NFC. The applicant did not show a nexus between the claimed properties and production techniques or any other structural characteristics.  
3. The viscosity limitation has been addressed in the rejection. The examiner stated that it is irrelevant that the prior art does not teach measuring the viscosity because present claims are drawn to a product, whereas measuring the viscosity of a material under claimed conditions is a method. Viscosity is a property. The prior art hydrogel contains the same elements and in overlapping amounts and it would have been reasonable to expect the prior art hydrogel to have the same viscosity as claimed material had it been measured by the same method as claimed material.
4. Arguments related to hornified fibrils are not persuasive because present rejection is not made over an embodiment that requires the fibrils to be hornified. 
5. Claim 21 was rejected and the prior art teaches a carboxylic acid content that overlaps with the claimed carboxylic acid content.
6. Hand mouldable hydrogels for treating deep wounds describes an intended use of the claimed hydrogel. Prior art hydrogel meets these limitations as explained above. 
7. Laukkanen ‘327 teaches hydrogels and the teachings are not limited to rigid structures. Present claims are rejected over a hydrogel embodiment. 
8. Claims are drawn to specific nanofibrillar celluloses, which are described as anionic and having a fibril diameter of 200 nm or less. Prior art teaches the same specific nanofibrillar celluloses having a diameter range that overlaps with the claimed diameter range. Applicant’s specific nanofibrillar cellulose is obvious over the prior art because the prior art teaches applicant’s specific nanofibrillar cellulose. There is nothing in the prior art hydrogel that would have rendered the hydrogel unsuitable for deep wound treatment.  
9. Arguments directed to unexpected results are not found persuasive because the applicant has not met the requirements set forth in MPEP 716.02 for overcoming an obviousness rejection with unexpected results. The statement on page 8 in lines 1-13 of the specification was considered, but it is not sufficient because it is not supported by factual evidence.
Examples 1 and 2 were considered but are not sufficient to obviate the rejections with unexpected results for the following reasons. It is not clear if the claimed composition is commensurate in scope with the tested composition. The claims require an average fibril diameter of 200 nm or less, whereas the examples do not specify average fibril diameter. The picture in Figure 2A has poor resolution and the differences between the samples are not clear. The graph in Figure 2B shows data for a control, GrowthDex, and 3.2% ANFC. The data in Figure 2B is not sufficient to show unexpected results because it is not clear which bars in the graph correspond to ctrl, GrowthDex, and 3.2% ANFC. Even if the bars were distinguishable by composition, the data would not be sufficient to overcome the rejection because all data values overlap at day 3 as exhibited by overlapping bars. The data at 7 days would not be sufficient because there appears to be no statistical difference between the first two graphs and the last two graphs, whereas the first and the third graph appear to be statistically different. The 9 pictures in Figure 3A have poor resolution and it is not clear what differences in the different pictures show that the inventive composition has unexpected properties. Figure 3B shows that the 3.2% ANFC sample is statistically different from GrowDex and control, however, the average diameter of fibrils used to make the 3.2% ANFC sample is unknown and it cannot be determined whether or not the claimed composition and tested composition are commensurate in scope. In response to arguments directed to mouldability, the applicant has not provided any evidence as to why one of skill in the art would have expected different concentrations of fibrils to provide hydrogels having the same mouldability. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. Page 10 lines 4-7 and 11-16 were considered however these passages describe the hydrogel and its benefits but do not show unexpected properties or unexpected results. The cited passages do not show that hydrogel having NFC concentration outside of claimed range is not hand-mouldable, thus there is no evidence that the claimed concentration range is critical. Per MPEP 716.02(d)(II): “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960)”. 
In response to arguments directed to water retention capacity of fibrils, the prior art teaches the same fibrils as claimed and one of skill in the art would have expected the prior art fibrils to have the same water retention capacity. The applicant argues that water retention capacity conveys structural characteristics of the fibrils without stating what structure is implied by claimed water retention capacity. Water retention capacity is a property and the Office does not have the means to test prior art products in order to determine whether or not they have the same properties as claimed products. The burden is on the applicant to show that prior art product does not have the same properties as claimed product. The same applies to viscosity.
10. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). All claimed limitations and reasons to combine references are in the prior art of record.
11. Claim 7 is a product by process claim and the method steps were considered to the extent that the steps affect the structure of the claimed product. It was determined that the prior art product meets all of the structural limitations of the claim. The burden is on the applicant to show with evidence that claimed process in a product by process claim affects product structure and that the resulting product is structurally different from the prior art product. The prior art does not have to teach the process of making a product in a product by process claim. The structural limitations of the claimed composition are met by the prior art reference(s) and it would have been reasonable to the skilled artisan to conclude that prior art composition would have had the same properties as claimed composition when tested under identical test conditions. All of the claimed structural limitations and concentrations of components of the claimed
composition are obvious. The Office has provided a sound basis for believing that the products of the applicant and the prior art are the same. The burden is on the applicant to show that the prior art anionic nanofibrillar cellulose and a hydrogel formed therefrom are structurally different from the claimed hydrogel and claimed anionic nanofibrillar cellulose, and that the two would not have had the same properties. The Office does not have the means to test prior art compositions to determine whether or not they have the same or similar properties as claimed compositions.

The applicant has not shown that there is a nexus between the methods of making nanofibrils and properties of a hydrogel formed from said nanofibrils, such as hydrogel viscosity, mouldablity, and water retention capacity.
12. Rejections over Laukkanen in combination with Perugini and in combination with Laukkanen ‘024 are not persuasive because Laukkanen is not deficient for reasons described above.
13. Applicant’s arguments are misplaced because the rejection does not equate “injectable” to “mouldable”, and the rejection does not rely on “injectability” to meet the limitation that requires the claimed material to be suitable for treating deep wounds. The rejection states that it would have been reasonable to expect the prior art hydrogel to be “mouldable”, “hand-mouldable”, and suitable for deep wound treatments because the prior art hydrogel contains the same elements as claimed hydrogel and in overlapping concentrations. The term “hand-mouldable” describes a property of the claimed hydrogel and the applicant has not presented evidence nor persuasively argued that prior art hydrogel does not possess properties that make the hydrogel “hand-mouldable”. The term “hand-mouldable” means that the composition can be moulded by hand. The ‘024 reference teaches the same hydrogel as claimed and having materials in overlapping amounts as claimed materials, and it would have been reasonable to expect the prior art hydrogel to be mouldable and hand-mouldable. The ‘024 reference is not limited to exemplified dispersions that are administered by injections. Furthermore, the applicant has not presented evidence nor persuasively argued as to why an injectable composition is not suitable for deep wounds. In any event, the present claims do not exclude composition that can be administered by injection. 
14. The ‘024 reference does not teach away from claimed hydrogels because the reference does not disparage claimed hydrogels. 
15. Applicant’s arguments directed to Laukkanen ‘024 are not persuasive because ‘024 is not limited by exemplified compositions. The rejection relies on the general teachings of the claim, which is sufficient for obviousness. Thus, applicant’s arguments based on exemplified compositions are irrelevant because the rejection of the claims does not depend on exemplified embodiments and the reference is not limited by exemplified embodiments. The claimed combination of elements in obvious in view of ‘024. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/ 
Primary Examiner, Art Unit 1617